PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/406,754
Filing Date: 8 May 2019
Appellant(s): Blalock et al.



__________________
Mr. Joseph F. Oriti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The 35 U.S.C. § 101 rejection of Claims 1-18, 23 and 24.

(2) Response to Argument
The Response to Arguments will follow the format of arguments presented by the Appellant. In the Appeal Brief dated 24 January 2022, Appellant makes the following arguments:

(A1) [Br. at Pg. 16, 1st para.] Appellant’s invention provides an improvement to computer technology rather than an abstract idea. The Examiner did not take this technological improvement into account when concluding that the claims are directed to an abstract idea.

Regarding (A1), the Examiner respectfully submits that there is no physical improvement to the functioning of the computer technology or to another technology. There is no other technology recited in the claim and thus another technology is not improved. The technological environment to which the claims are confined (a general-

(A2) [Br. at Pg. 16, 2nd para.] Appellant’s invention is directed to generating and presenting graph data structures representing patient visit paths and physician referral networks. As explained in the Specification, “[e]xisting network analysis systems are not able to track explicit referrals and implicit referrals accurately. Hence, it is difficult to accurately determine, for example, a chain of referrals that lead a patient to a particular physician, and/or physicians that have particular influential power in referring patients to a particular physician.” Spec. ¶4.

Regarding (A2), the Examiner respectfully submits that this is not a technical problem caused by the technological environment to which the claims are confined (a well-known, general-purpose computer). This is, at best, an administrative problem. Difficulty in tracking referrals data, which leads to difficulty in accurately determining a chain of referrals, existed well-prior to the advent of health administrative network analysis systems. The description of the tracking of referrals data between network analysis systems being “difficult” does not indicate how or why this is a technical problem. It is also unclear if the Appellant’s claimed invention actually solves this purported problem or increases it; there is no nexus between tracking being difficult, slow, or not visible 

	(A3) [Br. at Pg. 17, 1st para.] More specifically, Appellant’s claimed invention identifies and eliminates “problematic vertices,” which 	can adversely affect accuracy and efficiency. See Spec. ¶¶101-194. As described below, elimination of problematic vertices improves the performance of the processor on which the graph data structure is implemented because the processor does not have to process all the edges connected to a problematic vertex, and thus, does not have to process undesired visit paths. Rather, the processor need process only the one remaining connected edge. By not having to process multiple paths, the system performs more efficiently, more quickly, and more accurately. Elimination of problematic vertices also results in a single path being provided to a user. Thus, less confusing, more user-friendly, information is provided to the user. And, the user is provided with more useful, pertinent information.

Regarding (A3), the Examiner respectfully submits that, at most, a processor is a general computer component. “[I]f the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention 
As a preliminary matter, the reasoning provided does not appear to be explicitly set forth in the specification as the specification has not been cited to. Further, the claimed invention receives data, processes the data (analyzes and manipulates the data), and outputs the processed data. This is an abstract idea. The reduction of “problematic vertices” is an improvement to the abstract idea, not the computer. The implementation of the abstract idea is evaluated as mere instructions to ‘apply it’ using general computer component(s), which does not integrate the abstract idea into a practical application and cannot provide significantly more. The claimed invention is not subject matter eligible.

	(A4) [Br. at Pg. 17, 2nd para.] As described in the Specification… 

Regarding (A4), the Examiner respectfully submits that the specification does not explicitly set forth an improvement in the referenced paragraphs.

	(A5) [Br. at Pg. 17, 3rd para.] The Examiner’s conclusion that the claims are directed to an abstract idea does not consider the above-described technological improvement provided by the claims. The Examiner alleges that the claims are directed 

Regarding (A5), the Examiner submits that the identified claim elements under broadest reasonable interpretation (BRI) cover a method of organizing human activity wherein a person follows a series of rules or steps to implement the identified abstract idea by interacting with a computer system. Given the broadest reasonable interpretation, the claims recite Certain Methods of Organizing Human Activity (managing personal behavior and/or interactions between people, which includes one or more persons following a series of steps or rules, and which includes interaction of a person with a computer). See MPEP § 2106.04(a)(2), subsection (II). Further, only additional elements can provide a practical application (e.g., a technological improvement). Alone or in combination, the additional elements considered do not provide a practical application or significantly more.
	
	(A6) [Br. at Pg. 19, 1st para.] Furthermore, the claims are directed to the technological improvement resulting from identifying and eliminating problem vertices.

Regarding (A6), the Examiner respectfully submits that both claims 1 and 13 recited in part describe an improved abstract idea. While the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea. Only additional elements can provide a practical application or significantly more.

(A7) [Br. at Pg. 20, prior to 1st para.] After removal of the unwanted edges, the graph data structure represents one or more paths, as determined by the system.

Regarding (A7), the Examiner respectfully submits that this is an example of a general computer applying the abstract idea by processing the data to remove unwanted edges. Processing data is something computers are designed to do. 

	(A8) [Br. at Pg. 21, prior to 1st para.] Each of claims 1 and 13, as a whole, recites a unique graph data structure having a unique columnar data storage format that identifies one-to-one relationships between source and destination vertices, and eliminates one-to-many relationships between source and destination vertices. As such, each of claims 1 and 13, integrates an otherwise alleged judicial exception into at least one practical application.

Regarding (A8), the Examiner respectfully submits that only additional elements can provide a practical application or significantly more. No additional elements are described here. Further, regarding “unique”, “[a]s made clear by the courts, the novelty of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." MPEP 2016.05(I) (internal quotations omitted).

	(A9) [Br. at Pg. 21, 3rd para.] A graph data structure that identifies and generates one-to-one relationships between vertices provides more useful and pertinent 

Regarding (A9), the Examiner respectfully submits that a graph data structure is neither a physical structure nor an additional element. Further, regarding data structures, “[i]t was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility” MPEP § 2106.05(a)(I). The specification of the instant application does not explicitly set forth an improvement in the way a computer stores and retrieves data in memory in combination with the graph data structure recited in the claims.

	(A10) [Br. at Pg. 23, 1st para.] For example… the court concluded that claims directed to improving a data network used for broadcasting a file to a large audience were patent eligible.

Regarding (A10), the Examiner respectfully submits that the court decision, and other court decisions subsequently referenced, are not analogous to the instant claims.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626 
                                                                                                                                                                                                       /RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.